Citation Nr: 0529133	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for coronary artery disease, claimed 
as secondary to service connected diabetes mellitus.  

2.  Service connection for hypertension, claimed as secondary 
to service connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1958, and from February 1959 to January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claims for service connection for coronary 
artery disease and hypertension, claimed as secondary to 
diabetes mellitus.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence does not establish that 
the veteran has hypertension that is caused or aggravated by 
his service-connected diabetes mellitus.

3.  The preponderance of the evidence does not establish that 
the veteran has coronary artery disease that is caused or 
aggravated by his service-connected diabetes mellitus.

4.  There is no evidence of coronary artery disease or 
hypertension in service or within one year following 
discharge from service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravate by service, 
or shown within one year following discharge from service, 
nor is it proximately due to or the result of service- 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

2.  Coronary artery disease was not incurred in or aggravate 
by service, or shown within one year following discharge from 
service, nor is it proximately due to or the result of 
service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated May 2002 and November 2003, VA 
specifically notified the veteran of the evidence needed to 
substantiate his service connection claims.  The RO also 
provided notice to the veteran regarding what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence relevant to the claims.  
 
 The veteran was also provided with a copy of the appealed 
rating decision, as well as a November 2004 Statement of the 
Case (SOC).  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and a VA examination report.   

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).


Factual Background

The veteran's service medical records do not reveal treatment 
for any heart problems or abnormal blood pressure.  His July 
1974 retirement medical examination noted his blood pressure 
to be 110/64.  Clinical evaluation of the heart was normal, 
as was chest x-ray and EKG.

The veteran's private medical records from March 1999 to May 
2001 reveal treatment for hypertension and coronary artery 
disease.  Specifically, the veteran presented to his 
physician in March 1999 for a physical examination, after 
being told by an insurance company that he had elevated blood 
sugar.  On March 4, 1999 urinalysis revealed glucose of 174, 
with normal being 70-110.  An EKG at that time was abnormal 
with inverted T-waves and elevated ST segments showing an 
ischemic pattern.  His triglyceride levels were very high in 
January 2001.  He had a cardiac catheterization which 
revealed three vessel disease, and he underwent a coronary 
artery bypass grafting in March 1999.  

A VA examination was performed in January 2003.  After 
reviewing the veteran's claims file the examiner diagnosed 
the veteran's symptoms as essential hypertension not 
secondary to his diabetes, and significant coronary artery 
disease.  The examiner noted that because the veteran's 
coronary artery disease and diabetes were diagnosed almost at 
the same time, it was his opinion that the veteran's coronary 
artery disease could not be related to his diabetes, and 
therefore would not be considered secondary to his diabetes.  

In a May 2003 letter, the veteran indicated that when he was 
diagnosed with diabetes, he was also diagnosed with heart 
disease and hypertension.  He asserted that he read medical 
information that suggested that people with diabetes have a 
higher chance of having heart disease and hypertension than 
people without diabetes.  

A February 2004 letter from Dr. S.R.K., who treated the 
veteran from March 1999, indicated that his coronary artery 
disease was probably the result of multiple risk factors, 
including hypertension and diabetes, as well as 
hyperlipidemia.  Dr. S.R.K. indicated that it was as likely 
as not that the veteran's coronary artery disease was the 
result of multiple risk factors including diabetes and 
hypertension.  

A May 2005 letter from Dr. M.C. indicated that the veteran 
had a history of coronary artery disease and also had 
multiple risk factors for peripheral vascular disease 
including hypertension, hypercholesterolemia, and diabetes 
mellitus.  

During the veteran's June 2005 hearing he reported that he 
was diagnosed with diabetes mellitus and heart condition 
around the same time.  He indicated that the physician who 
diagnosed him with these conditions could not tell whether 
his diabetes lead to his heart condition.  The veteran 
reported that prior to being diagnosed with diabetes and a 
heart condition he did not experience any symptoms of either 
condition.  
 
Relevant Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2005).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2005).  

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury, or is aggravated by a service-
connected condition.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

As a preliminary matter the Board notes that the veteran's 
service medical records fail to reveal any treatment for or 
findings of heart disease or hypertension.  The first 
evidence of these disorders is in March 1999.  Thus, there is 
no evidence to support a finding of direct or presumptive 
service connection, nor does the veteran claim such.

The veteran contends that his heart disease and hypertension 
are related to his service-connected diabetes mellitus.  To 
support this contention, the veteran submitted a statement 
from his private physician who indicated that the veteran's 
coronary artery disease was probably the result of multiple 
risk factors which included hypertension, diabetes, and 
hyperlipidemia.  The physician went on to state that it was 
as likely as not that the coronary artery disease was the 
result of multiple risk factors including diabetes and 
hypertension.  

After reviewing the claims file, the examiner who conducted 
the January 2003 VA examination determined that the veteran's 
hypertension was essential in nature and not due to diabetes.  
Moreover, he noted that the coronary artery disease and 
diabetes were diagnosed almost at the same time and because 
of that it could not be said that the veteran's coronary 
artery disease was due to his diabetes.  

First, the Board notes that Dr. S.R.K.'s opinion indicates 
that the veteran's heart disease is probably the result of 
multiple risk factors, including hypertension, diabetes and 
hyperlipidemia.  He did not opine that hypertension and/or 
hyperlipidemia are related to the veteran's diabetes 
mellitus.  Further, there is no indication that Dr. S.R.K. 
reviewed the veteran's claims file, and no rationale for the 
opinion was provided.  Conversely, the opinion of the VA 
examiner was based on review of the veteran's entire claims 
file, and included a detailed description of the severity of 
the veteran's coronary artery disease and diabetes at the 
time of diagnosis.  Following a review of the file and 
examination of the veteran, the examiner found the 
hypertension was essential in nature, and not secondary to 
diabetes.  The examiner also noted that because the diabetes 
and coronary artery disease were diagnosed around the same 
time, the coronary artery disease was not related to 
diabetes.  

The opinion of the VA medical examiner was based upon a 
complete review of the veteran's claims file and a thorough 
examination of the veteran, and included a rationale for his 
conclusion.  Consequently, the Board finds that opinion to be 
of greater probative weight than the private physician's 
opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The only other opinion of a relationship between the 
veteran's hypertension and heart disease is related to his 
service-connected disability is the veteran's.  However, such 
an assertion is not probative because such an assessment 
requires medical knowledge that the veteran does not possess.  
See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 525 U.S. 962 (1998) (although the veteran is competent 
to provide evidence of observable symptomatology, he is not 
competent to provide evidence of the etiology of a medical 
disorder).

In summary, the preponderance of the evidence is against a 
finding that the veteran's hypertension and coronary artery 
disease are related to his service-connected diabetes, and 
there is no evidence to support a finding of direct or 
presumptive service connection.  Thus, the claim for service 
connection must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for coronary artery disease 
is denied. 



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


